PER CURIAM.
We affirm appellant’s conviction and sentence. The findings made by the trial court satisfy the requirements of section 89.111(7)(c). The state concedes that the trial court imposed costs against appellant without notice and an opportunity to be heard. Therefore, on the authority of Jenkins v. State, 444 So.2d 947 (Fla.1984), we reverse and vacate that part of the sentencing order which imposed costs on appellant and remand this case to the trial court with instructions to correct the order in accordance with this opinion.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DOWNEY and DELL, JJ., and FRANK, RICHARD H., Associate Judge, concur.